Appeal by the defendant from a judgment of the Supreme Court, Queens County (Groh, J.), rendered September 15, 1983, convicting him of kidnapping in the second degree, burglary in the second degree, robbery in the second degree, criminal possession of stolen property in the third degree, and criminally possessing a hypodermic instrument, upon his plea of guilty, and imposing sentence.
Judgment affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no meritorious issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf. People v Gonzalez, 47 NY2d 606). Lazer, J. P., Bracken, Lawrence and Kooper, JJ., concur.